From a judgment of conviction for malicious mischief the defendant appeals. The indictment charged that Frank Lane unlawfully, wantonly, or maliciously destroyed or injured a large number of household articles, all named and valued in the indictment, and the jury assessed a fine against him of $436.40. Failing to pay the fine and cost, the court duly and legally sentenced the defendant to hard labor for the county for the period of time fixed by law.
The transcript contains numerous refused charges, but, in the absence of the court's oral charge and a bill of exceptions, these refused charges cannot be considered.
The appeal is upon the record, which is without error. The judgment of conviction appealed from is affirmed.
Affirmed.